Citation Nr: 0431232	
Decision Date: 11/24/04    Archive Date: 11/29/04

DOCKET NO.  04-22 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for common variable 
immunodeficiency syndrome (CVID) and hydrocephalus, claimed 
to be a result of exposure to ionizing radiation, radio 
frequency (RF) radiation, and toxic substances. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel





INTRODUCTION

The veteran had active service from July 1967 to March 1969 
and October 1972 to April 1973.   He also had a period of 
active duty for training from September 1966 to February 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2004 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The RO denied entitlement to service connection 
for CVID and hydrocephalus, claimed on the basis of exposure 
to ionizing radiation, asbestos, RF radiation, PCBs, fuel 
oil, carbon tetrachloride, fiberglass, and lead-based paints. 

In other rating action, the RO has granted a permanent and 
total rating for the purpose of VA non-service-connected 
disability pension, with entitlement to special monthly 
pension due to the need for regular aid and attendance of 
another person, effective from June 2003.

The veteran submitted a medical statement from Dr. D.R.B. 
dated in March 2004 wherein he stated that the veteran has 
physical findings and historical features of a peripheral 
neuropathy, a known late development after exposure to PCBs, 
fuel oil, carbon tetrachloride, and lead-based paints.  Dr. 
D.R.B. believed that the peripheral neuropathy was related to 
exposure of these chemicals in service.  In a letter dated in 
October 2004, Dr. D.R.B. wrote that the veteran had acquired 
humoral immunodeficiency and the defects in immunity could 
also be related to exposure to toxins and chemicals to which 
he was exposed while on duty in service.  It appears that 
these are implied claims for entitlement to service 
connection for peripheral neuropathy and acquired humoral 
immunodeficiency, which have not been developed for appellate 
review and are not before the Board.  These are referred to 
the RO for whatever action is deemed appropriate.  



FINDING OF FACT

The competent and probative medical evidence of record 
preponderates against a finding that the veteran's CVID 
syndrome and hydrocephalus are etiologically related to any 
incident of service, to include exposure in service to 
ionizing and RF radiation and toxic substances.  


CONCLUSION OF LAW

CVID and hydrocephalus were not incurred in or aggravated by 
active service, nor may they be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  The issues currently before the Board arose from a 
claim which was filed in September 2003.  The regulatory 
amendments became effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), which became effective on 
August 29, 2001.  In this case, the VCAA and its implementing 
regulations are accordingly generally applicable.  See 
Holliday v. Principi, 14 Vet. App. 280 (2000) (Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims (Court) stated that, under the 
VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  

Considering both the decision of the Court in Pelegrini and 
the opinion of the General Counsel, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below.

In a letter dated in October 2003 the RO informed the veteran 
of the VCAA and its effect on his claim.  In addition, the 
appellant was advised, by virtue of a detailed April 2004 
statement of the case (SOC), of the pertinent law, and what 
the evidence must show in order to substantiate his claim.  
We therefore believe that appropriate notice has been given 
in this case.  The veteran responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  
Further, the claims file reflects that the April 2004 SOC 
contained the new duty-to-assist regulation codified at 
38 C.F.R. § 3.159 (2004).  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Factual background

The veteran submitted a claim in September 2003 for 
entitlement to service connection for an acquired late onset 
secondary hypogammaglobulinemia IgG deficiency, immune system 
dysfunctional, asserting that this disability is secondary to 
radiation exposure in service.  He also sought entitlement to 
service connection for hydrocephalus with brain infection, as 
secondary to the dysfunctional immune system claimed as 
caused by service related radiation exposure.  In the section 
of the claim form relating to exposure, the veteran reported 
having been exposed to Agent Orange or other herbicides in 
the intercoastal waters of and on the soil in Vietnam.  He 
also claimed exposure to asbestos while aboard the USS 
Bausell in 1968-1969.  He did not report having a disability 
related to Agent Orange or asbestos exposure.  He denied 
being exposed to ionizing radiation.  

Evidence submitted with his claim included private treatment 
records including hospitalization records for a period from 
October 2002 to August 2003, a printed copy of an e-mail 
message from his spouse sent to friends in July 2003 
providing an update on the veteran's health condition, and a 
statement from the veteran regarding his duty in service.  

The veteran wrote that he was assigned as a radioman and his 
duties were dedicated to the operation and maintenance of all 
radio equipment and antennas on board U.S. Naval war vessels.  
He identified the ships on which he served and described the 
conditions under which he worked.  He claimed that he was 
exposed to ever increasing levels of RF radiation and heat.  
In addition, as part of regular preventive radio maintenance, 
he used polychlorinated biphenyl (PCB) oil.  He also 
described being involved with pulling lines over from an 
oiler ship to do underway fuel replenishments of his vessel, 
resulting, at times, in his being covered in fuel oil, which 
was removed with cleaning solvents, most notably, carbon 
tetrachloride.  He also stated that everything on the ships 
was covered with lead paint, and that chipping old paint and 
repainting was a never ending job aboard ship.  He said he 
worked with the fumes of paint and solvents constantly.  In 
addition, he asserted that asbestos was in all compartments 
of the ships.  He noted that he was required to wear an 
oxygen rebreathing apparatus during fire or training 
exercises, and breathed air with a chemical taste to it.    

He reported serving aboard a nuclear submarine with nuclear 
ballistic missiles.  He did not work in the engine/reactor 
room, but passed by the room several times a day.  When the 
submarine was in dry dock, his responsibilities placed him in 
every compartment of the submarine as well as the double 
hull.  He noted that his statement was a description of life 
in general aboard ship, and did not include any references to 
combat.  

The veteran also submitted various medical statements.  In 
August 2003, Dr. R.L.M. wrote that he assisted in the 
veteran's care while hospitalized for recurrent sinusitis and 
communicating hydrocephalus.  Consultations took place during 
the winter and spring of 2003, and were ongoing.  He was 
found to have a selective IgG subclass deficiency which, when 
considered with the clinical findings of recurrent infection, 
suggested the diagnosis of CVID.  Dr. R.L.M. stated that the 
etiology and pathogenesis of CVID was poorly understood and 
the etiology and pathogenesis of selective Ig deficiencies 
was even less well understood.  

Dr. R.L.M. further stated that the veteran had served on many 
World War II era vessels having antiquated technologies, 
served on the USS Abraham Lincoln which had nuclear power as 
well as ballistic missile capability, and was a Vietnam 
combat veteran.  During such service, he was exposed to high 
levels of radio frequency irradiation, asbestos, nuclear 
irradiation, and solvents and fuel oil (percutaneous and 
inhalation).  Dr. R.L.M. noted that, although the veteran was 
exposed to lead-based and other heavy metal paints and 
chemicals, the measured levels were normal during the recent 
hospitalizations.  "Since such exposures have proven 
association with genetic mutations, neoplasia, and various 
other pathological conditions, it is more than reasonable to 
conclude that these exposures constitute significant risk for 
the veteran and that his current medical problems are, 
therefore, linked."

Dr. R.B., who had been involved in the veteran's medical 
care, provided a medical opinion in August 2003.  Dr. R.B. 
stated that he initially diagnosed the veteran's acquired 
late onset (secondary) hypogammaglobulinemia, IgG deficiency, 
immune system dysfunction, and communicating hydrocephalus.  
He noted that the veteran was assigned in the Navy as a 
radioman and served on three destroyers and a nuclear 
submarine with nuclear ballistic missiles, and also saw 
combat during Vietnam.  He was exposed to high levels of 
radio frequency radiation, asbestos, a nuclear reactor, 
constant paint fumes, benzene, fuels, and direct use of 
carbon tetrachloride solvents used for cleaning fuel oil off 
equipment, clothing, and his body.  

Dr. R.B. stated that the veteran had undergone exhaustive 
work-up without finding clear etiology.  He referred to 
epidemiological treatises, not identified, that had revealed 
an increased health risk to those people exposed to high 
level RF radiation, asbestos, nuclear reactors, paint fumes, 
and direct use of carbon tetrachloride solvents.  He opined:

It therefore seems reasonable to believe that 
the condition from which [the veteran] suffers 
is more likely than not a result of his 
exposure to organic solvents and/or other 
exposures he was involved with during his 
service in the United States Navy.  The 
particular contribution from each of the 
military-related health risks cannot be 
further clarified.  It would seem likely that 
the multiple military high risk exposures 
stated above, singular or a combination 
thereof, were each a causal factor in [the 
veteran's] acquired late onset 
hypogammaglobulinemia, IgG deficiency, and 
subsequent hydrocephalus.

Dr. M.A.M. wrote in July 2003 that the veteran had been under 
his care and had undergone multiple admissions to the 
hospital with exhaustive work-up without finding clear 
etiology.  "Since a comprehensive work-up has not revealed a 
cause it is reasonable to believe that the conditions of 
which [the veteran] suffers are more likely than not a result 
of exposure to organic solvents and/or other circumstances he 
was involved in during his tenure in the military."

An August 2003 letter from Dr. D.L.B. noted that he first saw 
the veteran in 1976 for facial trauma, from which he 
recovered.  He was seen in 1995 with chronic sinusitis and 
nasal polyps, with sinus surgery performed in August 1995.  
He was next seen in January 2003 with multiple medical 
problems including sinusitis and, in February 2003, sinus 
surgery was again performed.  Dr. D.L.B. still saw the 
veteran periodically for his nasal and sinus symptoms, but 
his primary treatment was directed at the immunodeficiency 
syndrome by other doctors.  

Dr. D.L.B. wrote that there were reports of problems related 
to exposure from the things listed above that include genetic 
mutations, neoplasia, and various pathologic conditions.  
"It is very likely that the exposure to the above conditions 
and chemicals is linked to his symptomatology and diseases 
which cannot be attributed to anything else."

Additional evidence submitted was information secured from 
the internet about the ships on which the veteran served in 
the Navy.  

A report of contact dated in October 2003 noted that the 
veteran claimed his disabilities were a result of either 
exposure to RF radiation, asbestos exposure, or 
chemical/solvent exposure on board Navy vessels, either ship 
or submarine, which he asserted was supported by medical 
documentation already in the file.  He was not claiming 
disability secondary to exposure to Agent Orange.  

Service medical records (SMRs) received in January 2004 are 
negative for complaints, manifestations, or diagnosis of CVID 
or hydrocephalus.  The veteran was examined in November 1972, 
to include a base line blood study, and was found to be 
physically qualified for occupational exposure to ionizing 
radiation.  The SMRs include a record of occupational 
exposure to ionizing radiation (DD Form 1141).  This record 
shows that the veteran was exposed on the USS A. Lincoln 
(SSBN 602), from December 1, 1972, to January 2, 1973, and 
from January 2, 1973, to April 2, 1973.  For each period, his 
skin dose was 00.000 and gamma and X-ray was 00.000.  The 
total for each period was 00.000, and total lifetime 
accumulated dose was 00.000.  

In January 2004, the RO requested an advisory opinion from 
the Director of the Compensation and Pension (C&P) Service.  
In late January 2004, the Director of the C&P Service 
referred the veteran's claims folder to the Under Secretary 
for Health (Under Secretary) for review and preparation of a 
dose estimate of ionizing radiation exposure.  Upon 
preparation of the dose estimate, the Under Secretary was 
asked to provide an opinion as to the relationship between 
occupational exposure to ionizing radiation in service and 
the development of hydrocephalus and CVID.  The Under 
Secretary was also asked to provide an opinion as to the 
relationship between the veteran's exposure to radio 
frequency radiation, PCBs, fuel oil, cleaning solvents 
including carbon tetrachloride, asbestos, fiberglass, and 
lead-based paint during active military service and the 
development of hydrocephalus and CVID.  The veteran was 
notified of the requested action by letter from the RO in 
January 2004.  

Also in January 2004, the RO sent a request to the Naval 
Dosimetry Center asking if whether its database showed any 
record of exposure for the veteran, and noted the exposure as 
shown on the veteran's DD Form 1141.  A reply from the Naval 
Dosimetry Center in January 2004 stated that their records 
reflected a period of exposure from November 1972 to April 
1973.  The type of radiation and the dose, measured in rem 
(radiation equivalent/man) was a shallow dose equivalent to 
the whole body, as defined in 10 CFR 20, with a dose of 
00.000; deep dose equivalent - photon, as defined in 10 CFR 
20, with a dose of 00.000; and deep dose equivalent - 
neutron, as defined in 10 CFR 20, with a dose of 00.000.  

In addition, the Naval Dosimetry Center (the Center) provided 
additional information in respect to a reference to exposure 
to non-ionizing radiation as a risk factor for the medical 
conditions in question.  The Center indicated that it does 
not maintain records on exposure to non-ionizing radiation, 
because individual monitoring was not conducted for non-
ionizing radiation, based upon the absence of published 
literature identifying an association between occupational 
exposure to non-ionizing radiation and any disease process.  

The Center also reported that there was no published 
literature which supported an association between exposure to 
ionizing radiation and CVID syndrome.  

A February 2004 memorandum from the VA Chief Public Health 
and Environmental Hazards Officer, writing for the Under 
Secretary, stated that the Committee on Interagency Radiation 
Research and Policy Coordinatio (CIRRPC) Science Panel Report 
Number 6, 1988, did not provide screening doses for 
immunodeficiency disorders.  The Interactive 
Radioepidemiological Program (IREP) of the National Institute 
for Occupational Safety and Health (NIOSH) also did not 
address these types of illnesses.  The Under Secretary 
further stated that damage to the immune system other than 
neoplastic transformation, if caused by radiation, would be 
an example of a deterministic effect.  Deterministic changes 
generally were considered to have a threshold, and the 
probability of causing harm in most healthy individuals at 
doses of less than 10 rem as a result of deterministic 
effects was close to zero; a 1995 Institute of Medicine 
Report was cited.  Further, usually a threshold dose on the 
order of hundreds or thousands of rads (radiation absorbed 
doses) must be exceeded for the deterministic effect to be 
expressed.  (Citing to Agency for Toxic Substances and 
Disease Registry (ATSDR) Toxicological Profile for Ionizing 
Radiation, 1999, page 83.)  It was further noted that the 
current World Health Organization fact sheet on the health 
effects of radio frequency electromagnetic fields did not 
recognize immunodeficiency disorders as an adverse effect of 
exposure to radio frequency radiation.  

The Under Secretary opined, in light of the above, that it is 
unlikely that the veteran's immunodeficiency disorder, CVID, 
and related hydrocephalus could be attributed to exposure to 
ionizing or radiofrequency radiation during military service.  
Also considered was the potential relationship between the 
veteran's other claimed exposures during military service and 
his diagnoses.  The conclusion reached was that after careful 
review of job tasks and likely exposures, no evidence was 
identified to support an association between the veteran's 
occupational exposures and his disease.  The opinion was 
supported by research which included reviewing textbooks and 
standard scientific databases.  

In February 2004, the Director of C&P wrote to the RO that, 
after review of the opinion provided by the Chief Public 
Health and Environmental Hazards Officer, writing for the 
Under Secretary, and following review of the evidence in its 
entirety, the conclusion is that there is no reasonable 
possibility that the veteran's CVID and related hydrocephalus 
could be attributed to exposure to ionizing radiation in 
service.  Reference was also made to the Under Secretary's 
opinion that no evidence was identified to support an 
association between the veteran's other in-service 
occupational exposures and his disease.  

Dr. D.R.B. wrote in March 2004 that the veteran had developed 
sphenoid sinusitis which was refractory to antibiotics and 
produced a cavernous sinus thrombosis, which led to secondary 
communicating hydrocephalus.  He said the acquired 
immunodeficiency syndrome affected mainly his humoral 
component which was generated by B cells, which are commonly 
injured when exposed to toxins.  He stated that 
immunodeficiency takes years to develop and is usually 
followed by myelofibrosis.  Dr. D.R.B. indicated that the 
veteran was showing evidence of an early sign of 
myelofibrosis and myelodysplasia.  Because of this, Dr. 
D.R.B. thought that CVID and subsequent infection with 
hydrocephalus was service "relief" (sic; probably meant 
"related".  

In October 2004, additional evidence was submitted, and 
consideration of the evidence by the agency of original 
jurisdiction was waived.  This evidence consisted of 
duplicate pages of service medical records and an October 
2004 letter from Dr. D.R.B. which, in pertinent part, 
discussed another type of immunodeficiency which could also 
be related to exposure to toxins and chemicals to which the 
veteran was exposed while on duty in service.  

III.  Legal criteria for service connection

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2004).  Service connection may be granted for a 
disease which is diagnosed after discharge from military 
service, when all of the evidence establishes that such 
disease was incurred in service.  38 C.F.R. § 3.303(d); see 
Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by several different methods.  Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  First, there are certain disabilities 
that are presumptively service connected, specific to 
radiation-exposed veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. 
§ 3.309(d).  Second, when a "radiogenic disease" first 
becomes manifest after service, and it is contended that the 
disease resulted from exposure to ionizing radiation during 
service, various development procedures must be undertaken in 
order to establish whether or not the disease developed as a 
result of exposure to ionizing radiation.  38 C.F.R. § 
3.311(a)(1).  Third, even if the claimed disability is not 
listed as a presumptive disease under 38 C.F.R. § 3.309(d) or 
as a radiogenic disease under 38 C.F.R. § 3.311, service 
connection must still be considered under 38 C.F.R. § 
3.303(d) in order to determine whether the disease diagnosed 
after discharge was incurred during active service.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3)(i) as either a veteran who while serving on 
active duty, or an individual who while serving on active 
duty for training or inactive duty training, participated in 
a radiation-risk activity.  "Radiation-risk activity" is 
defined to mean onsite participation in a test involving the 
atmospheric detonation of a nuclear device; the occupation of 
Hiroshima, Japan, or Nagasaki, Japan, by United States forces 
during the period beginning on August 6, 1945, and ending on 
July 1, 1946; or internment as a prisoner of war (or service 
on active duty in Japan immediately following such 
internment) during World War II which resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of the United States occupational forces in Hiroshima or 
Nagasaki during the period from August 6, 1945, through July 
1, 1946. 38 C.F.R. § 3.309(d)(3)(ii).

Diseases specific to radiation-exposed veterans for the 
purpose of presumptive service connection are the following:  
(i) leukemia (other than chronic lymphocytic leukemia); (ii) 
cancer of the thyroid; (iii) cancer of the breast; (iv) 
cancer of the pharynx; (v) cancer of the esophagus; (vi) 
cancer of the stomach; (vii) cancer of the small intestine; 
(viii) cancer of the pancreas; (ix) multiple myeloma; (x) 
lymphomas (except Hodgkin's disease); (xi) cancer of the bile 
ducts; (xii) cancer of the gall bladder; (xiii) primary liver 
cancer (except if cirrhosis or hepatitis B is indicated); 
(xiv) cancer of the salivary gland; (xv) cancer of the 
urinary tract; (xvii) cancer of the bone; (xviii) cancer of 
the brain; (xix) cancer of the colon; (xx) cancer of the 
lung; and (xxi) cancer of the ovary.  38 C.F.R. § 
3.309(d)(2).

As to the second method for establishing service connection, 
the provisions of 38 C.F.R. § 3.311 provide for development 
of claims based upon a contention of radiation exposure 
during active service and post-service development of a 
radiogenic disease.  The purpose of these provisions is to 
relieve claimants of the burden of having to submit evidence 
to show that their cancer may have been induced by radiation.  
These provisions do not give rise to a presumption of service 
connection, but rather establish a procedure for handling 
claims brought by radiation-exposed veterans or their 
survivors.  See Ramey v. Gober, 120 F.3d 1239, 1244 (Fed. 
Cir. 1997).  

The governing regulation essentially states that, in all 
claims in which it is established that a radiogenic disease 
first became manifest after service, and it is contended that 
the disease resulted from radiation exposure, a dose 
assessment will be made.  Dose data will be requested from 
the Department of Defense in claims based upon participation 
in atmospheric nuclear testing, and claims based upon 
participation in the American occupation of Hiroshima or 
Nagasaki, Japan, prior to July 1, 1946.  38 C.F.R. 
§ 3.311(a)(2).

For purposes of 38 C.F.R. § 3.311, a "radiogenic disease" 
is defined as a disease that may be induced by ionizing 
radiation, and specifically includes the following:  thyroid 
cancer, breast cancer, bone cancer, liver cancer, skin 
cancer, esophageal cancer, stomach cancer, colon cancer, 
pancreatic cancer, kidney cancer, urinary bladder cancer, 
salivary gland cancer, multiple myeloma, posterior 
subcapsular cataracts, non-malignant thyroid nodular disease, 
ovarian cancer, parathyroid adenoma, tumors of the brain and 
central nervous system, cancer of the rectum, lymphomas other 
than Hodgkin's disease, prostate cancer, and any other 
cancer.  38 C.F.R. § 3.311(b)(2)(i)-(xxiv) (2003).  Section 
3.311(b)(5) requires, as pertinent herein, that prostate 
cancer become manifest five years or more after exposure.

When the dose estimates provided pursuant to paragraph (a)(2) 
are reported as a range of doses to which a veteran may have 
been exposed, exposure at the highest level of the dose range 
reported will be presumed.  38 C.F.R. § 3.11 (a)(1).

Notwithstanding the requirements for presumptive service 
connection, above, the United States Court of Appeals for the 
Federal Circuit has held that, when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability or to the regulatory development 
procedures applicable to a radiogenic disease, the claim must 
nevertheless be reviewed to determine whether service 
connection can be established on a direct basis.  See Combee 
v. Brown, supra, 34 F.3d at 1043-1044, rev'g in part Combee 
v. Principi, 4 Vet. App. 78 (1993).  In other words, the fact 
that the veteran may not meet the requirements of a 
presumption regulation would not in and of itself preclude 
him from establishing service connection, since he may, in 
the alternative, establish service connection by way of proof 
of actual direct causation.

IV.  Analysis

The disabilities claimed and on appeal, CVID and 
hydrocephalus, are not included among the chronic diseases 
for which presumptive service connection is warranted under 
the provisions of 38 C.F.R. § 3.309(a) if the disability is 
manifested to a compensable degree within one year of 
service.  Therefore, the Board finds that the presumption 
provisions of 38 C.F.R. § 3.309(a) are not for application 
herein.

The record does not show that the veteran participated in a 
radiation-risk activity as defined by 38 C.F.R. 
§ 3.309(d)(3)(ii), such that the veteran is considered to be 
a radiation-exposed veteran as defined by 38 C.F.R. 
§ 3.309(d)(3)(i).  Furthermore, neither of the veteran's 
claimed diagnoses is listed among the diseases specific to 
radiation-exposed veterans as outlined in 38 C.F.R. 
§ 3.309(d).  Therefore, presumptive service connection under 
this section is not for application.

The evidence of record does not show that veteran has been 
diagnosed with a radiogenic disease as shown in 38 C.F.R. 
§ 3.311(b)(2).  In this case, the claim is based upon a 
disease other than one listed in section 3.311(b)(2), and the 
claimant has submitted medical evidence tending to show that 
the claimed condition is a radiogenic disease, therefore the 
claim was developed under the provisions of 38 C.F.R. § 
3.311.  

With respect to consideration of entitlement to service 
connection under Combee, review of the record shows that, in 
addition to the contentions regarding a causal relationship 
between in-service ionizing radiation exposure and CVID and 
hydrocephalus, the veteran has claimed exposure to RF 
radiation and other substances as a potential theory for a 
grant of service connection.  

The evidence of record contains an assessment as to the size 
and nature of the radiation dose or doses.  The veteran's 
record of occupational exposure to ionizing radiation as 
shown on DD Form 1141 shows exposure on the USS Abraham 
Lincoln for a total period from December 1, 1972, to April 2, 
1973.  For this period, his skin dose was 00.000 and gamma 
and X-rays were 00.000.  The total for the period was 00.000, 
and the total lifetime accumulated dose was 00.000.  The 
Naval Dosimetry Center stated that their records reflected a 
period of exposure from November 1972 to April 1973.  The 
type of radiation and the dose (in rem units) was shallow 
dose equivalent to the whole body, as defined in 10 CFR 20, 
with a dose of 00.000; deep dose equivalent - photon, as 
defined in 10 CFR 20, with a dose of 00.000; and deep dose 
equivalent - neutron, as defined in 10 CFR 20, with a dose of 
00.000.  The dose estimates provided are not reported as a 
range of doses, but only as 00.000.

The evidence in favor of the claim that the veteran's CVID 
and hydrocephalus was due to radiation exposure or exposure 
to other substances in service consists of the opinions of 
Dr. R.L.M., Dr. R.B., Dr. M.A.M. and Dr. D.L.B.  Dr. D.L.B. 
treated the veteran periodically for nasal and sinus 
symptoms, and noted that the veteran's primary treatment 
directed at the immunodeficiency syndrome was by other 
doctors.  Dr. D.L.B. noted that reports of problems related 
to exposure to substances and radiation as claimed by the 
veteran included genetic mutations, neoplasia and various 
pathologic conditions.  There was no reference made to 
reports linking the veteran's disorders, specifically CVID 
and hydrocephalus, to such exposure.  Nevertheless, Dr. 
D.L.B. concluded that it was very likely that CVID and 
hydrocephalus, which could not be attributed to anything 
else, were linked to exposure to the claimed conditions and 
exposure.  

Dr. M.A.M. opined that since a comprehensive work-up had not 
revealed a cause, it was reasonable to believe that the 
veteran's disorders were more likely than not a result of 
exposure to substances and conditions in service.  Also, Dr. 
R.B. referred to unspecified epidemiological treatises that 
revealed an increased health risk to people exposed to 
substances and conditions such as the veteran claimed.  Based 
upon the increased health risk in general, Dr. R.B. opined 
that it was reasonable to believe that the veteran's 
condition was more likely than not a result of exposure to 
organic solvents and/or other exposures in service.  

Dr. R.L.M. made a general reference, without citing to any 
scientific evidence, that exposures such as claimed by the 
veteran have proven association with genetic mutations, 
neoplasia, and various other pathological conditions.  Dr. 
R.L.M. felt that it was more than reasonable to conclude that 
the veteran's exposures constituted significant risk for the 
veteran and therefore, his current medical problems were 
linked.  

The Board notes that all the favorable opinions acknowledged 
that the veteran had exhaustive work-up without finding a 
clear etiology.  There is no indication that the pertinent 
information was quantitatively analyzed.  None of these 
opinions referred to the radiation dose information as to the 
size and nature of the ionizing radiation, 00.000, to which 
the veteran was found to have been exposed in service.  There 
is also no indication that the claims file was reviewed.  The 
Board therefore places little weight of probative value on 
what are no more than general medical conclusions, in 
essence, that since a clear etiology had not been established 
and the veteran had been exposed to substances and conditions 
in service shown to potentially cause other medical 
conditions, then there must have been a link between his 
current CVID and hydrocephalus disorders and service.  

On the other hand, the opinion of the VA Chief Public Health 
and Environmental Hazards Officer, which is based upon a 
quantitative analysis of a radiation dose assessment and 
review of scientific literature, is clearly against finding a 
causal relationship between the veteran's ionizing radiation 
exposure and CVID and hydrocephalus.  Likewise, the advisory 
opinion of the Under Secretary considered the evidence in its 
entirety, including the dose estimate.  Both opinions also 
considered the potential relationship between the veteran's 
other claimed exposure during military service and his 
diagnoses, and concluded that no evidence was identified to 
support an association between the veteran's occupational 
exposures and his disease.  The Board gives greater weight of 
probative value to the medical opinions of the Chief Public 
Health and Environmental Hazards Officer and that of the 
Under Secretary, because they are based upon the radiation 
dose assessment reported for the veteran and competent 
identified scientific evidence, and fully explain the 
rationale for their conclusions.  

The Board has no doubt that the veteran is sincere in his 
belief that his CVID and hydrocephalus diagnoses are related 
to exposure to ionizing or radiofrequency radiation, or 
toxic-substance exposure in service.  However, it is well 
established that, as a layperson, he is not considered 
capable of opining, no matter how sincerely, as to the nature 
or etiology of his disease.  See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge"), aff'd 
sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); Moray v. Brown, 5 Vet. App. 211 (1993).

In summary, the Board concludes that the preponderance of the 
competent and probative evidence is against finding that the 
veteran's CVID and hydrocephalus are related to exposure to 
ionizing radiation or any incident during service.  Thus, the 
preponderance of the evidence is against granting service 
connection either on a direct basis or on any presumptive 
basis, including pursuant to the provisions of 38 C.F.R. § 
3.311.  The benefit sought on appeal must accordingly be 
denied.


ORDER

Entitlement to service connection for CVID and hydrocephalus, 
claimed as due to exposure to ionizing and RF radiation and 
toxic substances during service, is denied.




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



